Opinion issued December 2, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00882‑CV
———————————
CONTINENTAL PRODUCTION SERVICES, INC.; CRAIG A. CORBELL, II; AND SOUTHERN
OPERATING SERVICES, LLC, Appellants
V.
JAMES MOFFITT, Appellee

 

 
On Appeal from the 165th District Court
Harris County, Texas

Trial Court Case No. 2009‑37186
 

 
MEMORANDUM OPINION
          After appellants Continental Production Services, Inc., Craig
A. Corbell, II, and Southern Operating Services, LLC filed their notice of
appeal of the trial court’s September 18, 2009 temporary injunction, they and
appellee James Moffitt filed a joint motion to dismiss the trial court case.  On August 30, 2010, the trial court signed a
final judgment dismissing the case.  The
Clerk of this Court notified the parties that the appeal would be dismissed as
moot unless they filed a response.  See Tex.
R. App. P. 42.3(b).  No response
has been filed.
          The
appeal is dismissed as moot.
 
PER CURIAM
 
Panel consists of Chief Justice Radack and Justices
Higley and Massengale.